Title: From James Madison to Ambrose Madison, 2 January 1791
From: Madison, James
To: Madison, Ambrose


Dear brother
Philada. Jany. 2. 1791
I recd. yesterday yours of the 19 & my father’s of the 20 Decr. I am glad to hear of your recovery, and particularly so of My Mothers whose attack was unknown to me till the receipt of my father’s letter.
The inclosed papers will give you the late proceedings of Congs. more fully tho’ often very incorrectly, than could be done in a letter. The excise on spirits distilled in the Country will probably take place. In fact, considering the aversion to direct taxes & that the imports are already loaded, I see nothing else that can be done. Besides the duties on imported rum, requires a proportional one on Country rum, & this a duty on other spirits. The tax will I presume be so guarded as to operate on stills according to the quantity really distilled.
I have recd. a letter from Mr. Maury which says that the Market of Europe is very full of Tobo. & recommends it to me to Stem as much as possible.
On leaving home I desired my father to pay Majr. Lee the sum due from me. I shd. have left the commission in your hands if you had been in the way, being apprehensive that some delicacy might arise from unsettled transactions between him & my father. I find accordingly that this has happened & that Majr. Lee refuses the paymt. on that account. I wish you to pay him if possible as I intended & promised.
Tell Capt: Dade that Genl. Knox has not yet reported on his case & that I will let him know the event of his claim as soon as it happens. Adieu. Yrs Affy.
Js. Madison Jr
